Citation Nr: 0428792	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had service in the U.S. Army Reserves from August 
1980 to November 1986.  She had one period of active service 
from August 1980 to December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The claims folder was subsequently 
transferred to the RO in San Juan, the Commonwealth of Puerto 
Rico.  

Review of the claims folder reveals that the RO denied each 
of the claims at issue here as not well grounded in a May 
1995 rating decision, which the veteran did not appeal.  A 
claim that was previously denied may be reopened only when 
there is new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  The May 2002 rating decision purports to readjudicate 
the claims on appeal on the merits based on the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), which eliminated the requirement for a 
well-grounded claim.  However, the statute provides that a 
claimant may request readjudication of a claim denied as not 
well grounded from July 14, 1999 to the date of the law's 
enactment on November 9, 2000, provided the request is filed 
within two years from the date of enactment.  VCAA, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100.  Because the 
claims were previously denied as not well grounded prior to 
July 14, 1999, there is no legal mechanism for readjudication 
under the VCAA without new and material evidence to reopen 
the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) (the Board 
has a jurisdictional responsibility to determine whether a 
claim previously denied by the RO is properly reopened).  
Therefore, the issues on appeal are properly phrased as 
above.  

The Board notes that the veteran's March 2001 claim included 
entitlement to service connection for asthma.  The RO has not 
developed or adjudicated this issue.  The matter is referred 
to the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The VCAA, discussed above, enhanced VA's duty to assist a 
claimant in developing facts pertinent to her claim and 
expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

With respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id. 

In this case, the veteran alleges that she suffers from PTSD 
as a result of a personal assault in service.  Effective 
March 7, 2002, VA amended 38 C.F.R. § 3.304(f), the 
regulation regarding establishing service connection for 
PTSD, to provide guidance on the evaluation of claims for 
PTSD due to personal assault, including the different types 
of evidence that may corroborate the veteran's reported 
stressor.  See 67 Fed. Reg. 10,330 (March 7, 2002) (codified 
at 38 C.F.R. § 3.304(f)(3) (2004)).  If a law or regulation 
changes during the course of a claim or an appeal, the 
version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 

3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 
7-2003.  

The amended regulation provides that VA will not deny a PTSD 
claim based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f).  There is no indication in 
the record that the RO has ever formally advised the veteran 
of this regulation provision or the alternate sources of 
evidence available to verify her stressor.  The PTSD 
development letter the RO sent the veteran in September 2001 
specifically addressed combat-related stressors.  The Board 
will not proceed to evaluate the veteran's claim without the 
requisite notice as provided by 38 C.F.R. § 3.304(f) and as 
required by the VCAA.  Therefore, the case is remanded to the 
RO to provide this notice.       

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
Specifically, in a disability compensation claim, the duty to 
assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  The 
claims folder contains VA medical records from a facility in 
New York dated through July 2001.  In or about June 2002, the 
veteran moved to Puerto Rico.  In her January 2003 
substantive appeal, she indicated that she was receiving 
relevant treatment at the VA Outpatient Clinic in Mayaguez 
and at the VA Medical Center in San Juan.  The RO has not 
obtained these additional VA medical records identified by 
the veteran.  A remand is required to do so.      

VA is also required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(c)(3).  The duty to assist includes the responsibility 
to obtain any relevant records from the Social Security 
Administration.  Voerth v. West, 
13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 
74 (1996).  In an October 2001 statement, the veteran related 
that she was receiving Social Security disability benefits.  
Attached copies of documents from the Social Security 
Administration indicated that she had been found to satisfy 
the medical criteria for disability and that she had alleged 
disability due to nervousness and back problems.  The RO has 
not obtained the veteran's records from the Social Security 
Administration.  This action should be accomplished on 
remand.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran and 
her representative notice of the evidence 
that may be used to establish service 
connection for PTSD based on in-service 
personal assault, as provided by 
38 C.F.R. 
§ 3.304(f)(3) (2004).  It should allow 
the veteran the appropriate period of 
time to respond.  The RO should undertake 
any development indicated by the 
veteran's response.  

2.  The RO should secure the veteran's VA 
medical records from her treating 
facility in New York dated from July 2001 
to the present and all records from the 
Outpatient Clinic in Mayaguez and the 
Medical Center in San Juan.  

3.  The RO should request from the Social 
Security Administration all records 
concerning the veteran's claim for 
disability benefits, to include any 
disability determination and associated 
medical records. 

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


